Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 1 of 15

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

 

CABIN Ly Yordac! ;
Inmate ID Number: YCONV9DSO0 ,

yao ad Wic lowe { Aenastd ,

(Write the full name and inmate ID

 

 

number of the Plaintiff.) uf ‘ AD Qs: Se.
Case No.: vo US WS WAE
(To be filled in by the Clerk’s Office)
v.
a. ab insan - A? On , Jury Trial Requested?
AYES Oo NO
Coes. Morn - CEN ) .

 

pon 6, PERE LOO no.
(Write the full name of each
Defendant who is being sued. If the
names of all the Defendants cannot
fit in the space above, please write
“see attached” in the space and
attach an additional page with the
full list of names. Do not include
addresses here.)

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1
Clerk Admin/Official/Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 2 of 15

I. PARTIES TO THIS COMPLAINT

A. Plaintiff
Plaintiff's Name: (Wie. Waschycl ID Number: “\Q 280

List all other names by which you have been known: Non.

 

. . , t \ \ ‘ o- \ i.
Current Institution: ( Clucctord. ( Ore?’ Coot Ansst LNLCCY Aanev
Address: Allo Sits Covredoncs <y (its sf

ar

Lave ©. AM. Floncl, OCA
B. Defendant(s)

State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the
capacity in which the Defendant is being sued. Do this for every Defendant:
1. Defendant's Name: Q. Q rose zz

Official Position: Q0e\\

Employed at: Colucrinta, Correctional “Las Anney

Mailing Address: Nip S.C. Correcktans LSauy

Love Ciny Po ddn Sana

O Sued in Individual Capacity fSued in Official Capacity

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 9
CletkAdmin/Official/Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 3 of 15

2. Defendant's Name: AAS, Waves
Official Position: LY A)
Employed at: Celunsto io. Corcecliana\ “Ans. Qavmey
Mailing Address: “A\lo S.€e Corcechians is dos,
Lake Choy Rlercvco

oO Sued in Individual Capacity A Sued in Official Capacity

 

3. Defendant's Name: area € Qe ced- Luar
OO
Official Position: — pA, O, CWP

Employed at: Churerstaia, Caccarkional “hast, Anney

 

Mailing Address: |_ale. Cho Rlowch Sane

 

O Sued in Individual Capacity px Sued in Official Capacity
(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

II. BASIS FOR JURISDICTION
Under 42 US.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

officials for the violation of certain Constitutional rights.

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 3
ClerkAdmin/Official Foums
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 4 of 15

Are you bringing suit against (check all that apply):

o Federal Officials (Bivens case) x State/Local Officials (§ 1983 case)

Il. PRISONER STATUS

IV.

NDFL

Indicate whether you are a prisoner, detainee, or in another confined status:

 

 

O Pretrial Detainee Oo Civilly Committed Detainee
yk Convicted State Prisoner a Convicted Federal Prisoner
oO Immigration Detainee oO Other (explain below):
STATEMENT OF FACTS

Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all the facts.

Barring extraordinary circumstances, no more than five (5) additional pages

Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 4

Cleik Admin Official/Foims :
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 5o0f 15

should be attached. Facts not related to this same incident or issue must be
addressed in a separate civil rights complaint.
AS noked_T hone beer rea seshins, Gree Sho 0 O
de powlynecst materiel XY se helio Me. \e Ru inelvery On
Yrs secdhone!\ Compo, Ton Congidaccd Haat a,
Mined ag of GS aoiq Wo Jo uni & mavelr or Mou ok
290. TL aw? vegueatecl ley OlComadaens sur OS
O wollte, ton Radio by Naor SNode$ Soc mn | A AX
Phe \elw- weet Oe pole Qo, aa rial eu g Bind
W aa sah Ope a. Hey loc i an nol See Aro
avumber S 30 O Cond nebo loclt, Qnd Yen hoo
Ore _ocessible elecyanes Wok Wo bhacl Con Use
to holy us Ao teen wo why He Corl Qoburs bors
Aca. We Any eAucolinal Pusarenns Ae hola Qa ure
US \ werd a beter ed ural. 1 outloot a Fy
Cerda moabertaa MU ese | hee been
ren webled Own. agareut slaw Love vol
LOO a _ cee of ese ems SO yarorbre
I) DOV aod 2090 Coenthowrty Ts 19 Conlon
ey WR Ace allow” cedern molemals, Yoel Coes,

NDFL. Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 5
ClerkAdmin‘Official/Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 6 of 15

Statement of Facts Continued (Page __of _)
oak wnherlere wot, Ye Aoshi, aghengs of the ofPcens,
ara Vel cb does WOM ay A Vanool- \e me Gr-
Cie MOB Inenobes Qelueemr Veo roorbhs oF Wow
Marea, Gin Nau Luss, Sek Vor ON umens nbmert a
See We whe Space \Q_ veWrwye. coved (or no
eles ONAN aa TV hove nok See Voorn Were a ®S
Pow “Sung and Ts hove wr seen Ve. £4 OQ.
Sypanded foe son} Confads \e Yel wid We ‘shane \
sion sv ‘bath eyes Nee ol ss iraltibery af
Cuierbora Quoey “ws veschedulod Se le. See.
Ye oplomtbast and alst\ “Trove sees, Mo
ophesosheadt and ds pow de Bor YT of Sune
Q mupe Gh yeder aap me As vat od on yas
lhreleen AN on lost voororndt®— inne Brooks,
ant ok Medreabrory wear gerscnlor WIWO? (09,
200 dey of Amn nathan, Mra onl ous on Yo
| -D\- ake ceeds, Je be wired wo ang 8 bal
nebhinss las, Vw Aone aack + E.0,3, OW
\\- 30. 20% Noel medreel aselance OS, OP.

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisonei 6
Clerk Admin-Official/Forms
V.

VI.

NDFL Pre Se 14 (Rev 12/16) Civil Rights Complaint Prisoner

Clerk

Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 7 of 15

STATEMENT OF CLAIMS

State what rights under the Constitution, laws, or treaties of the United States
have been violated. Be specific. If more than one claim is asserted, number
each separate claim and relate it to the facts alleged in Section II. If more than

one Defendant is named, indicate which claim is presented against which

Defendant.

J howe been tyr oloked undo Ye. 1Y My
and Ve &M Drnendaroal

 

 

 

RELIEF REQUESTED

State briefly what relief you seek from the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive damages), include the amount sought and explain the basis
for the claims.

Por of adh Court Geos, win medical Pees,
Opa Ov AS bO6 Aairoanet etd Se

lor seta Mom

 

Admin/Official ‘Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 8 of 15

ATTENTION: The Prison Litigation Reform Act (“PLRA”) does not
permit awards for punitive or compensatory damages “for mental or
emotional injury suffered while in custody without a prior showing of
physical injury or the commission of a sexual act....” 42 U.S.C. §

1997e(e).

VII. EXHAUSTION OF ADMINISTRATIVE REMEDIES
The PLRA requires that prisoners exhaust all available administrative
remedies (grievance procedures) before bringing a case. 42 U.S.C. §
1997e(a). ATTENTION: If you did not exhaust available remedies prior

to filing this case, this case may be dismissed.

VIII. PRIOR LITIGATION
ATTENTION: The “three strikes rule” of the PLRA bars a prisoner from
bringing a case without full payment of the filing fee at the time of case
initiation if the prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 8
ClakAdmin Official’ Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 9 of 15

A. To the best of your knowledge, have you had any case dismissed for a
reason listed in § 1915(g) which counts as a “strike”?
oO YES NO
If you answered yes, identify the case number, date of dismissal and
court:
1. Date: Case #: |

Court: \ |

2. Date: Case #:

 

 

Court:

 

3. Date: Case #:

 

Court:

 

(If necessary, list additional cases on an attached page)
B. Have you filed other lawsuits in either state or federal court dealing with
the same facts or issue involved in this case?
AYES cNO
If you answered yes, identify the case number, parties, date filed, result
(if not still pending), name of judge, and court for each case (if more
than one):

1. Case #:4.90 0) 159-WS-_ Parties: —,OEPE2-LUGO
mar

NDFL. Pyo Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 9
ClerkAdmin/Official‘Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 10 of 15

Court: .5.osTacd Cou] Judge: _pnawnn . FyTZ Pay pict.

Date Filed: 3°alo-A6_ Dismissal Date (if not pending): ok.y\ Dow duno

)

 

 

 

 

 

Reason: \
2. Case#: | Parties: |
Court: Judge: |
Date Filed: | Dismissal Date (if not pending):
Reason: | |

 

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?
oO YES 7A4NO

If you answered yes, identify all lawsuits:

 

 

 

 

 

 

 

 

 

1. Case#: Parties:
Court: Judge: \
Date Filed: | —_ Dismissal Date (ifnot pendihg):
Reason: |

2. Case #: Parties:
Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

L

3. Case #: Parties:

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner \ 1 0
ClekAdmin ‘Official’ Forms Ny
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

4. Case #: Parties:
Court: Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

\

5. Case #: \ Parties:
Court: \ Judge:
Date Filed: Dismissal Date (if not pending):
Reason:

6. Case #: Parties:
Court: Judge: '
Date Filed: = | ~—_ Dismissal Date (ifnot pending):
Reason: |

 

(Attach additional\pages as necessary to list all cases. Failure to
disclose all prior cases may result in the dismissal of this case.)

\

IX. CERTIFICATION
I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct. Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisones 1 1]
Clerk Admin/Official Forms :
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 12 of 15

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Date: ( YH Plaintiff's Signature: Wyooruice dx Lam000\

Printed Name of Plaintiff: Cre wa LU yYenart
Correctional Institution: Coly wats 0: Cayreciyonal “Aw Dane]
Address: Q\\o_ Sib, Cavey hue as oat

Loe Ok, Ss Rlemcda &aaass

I certify and declare, under penalty of perjury, that this complaint was

(check one) c delivered to prison officials for mailing or c deposited in

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1 2
Clerk Admin/Official- Forms
Case 4:20-cv-00313-WS-MAF Document1 Filed 06/11/20 Page 13 of 15

pr?

the prison’s mail system for mailing on the ® day of > We

20 Ad.

Signature of Incarcerated Plaintiff: Upnoouss var i

 

NDFL Pro Se #4 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official, Forms

13

3
 

‘

BHF EW ER fic: 10 dhe

Case 4:20-cv-00313-WS-MAF Document 1 Filed 06/11/20 Pagel4of15°° ~ 4g

 

Lindercl Shales Dishadd Curt
Nother an Disinds of Flewrday

Oc of ro, Men
VY Nexto Adowns Sivek :
Toldarassee Fomda 3020 WN

Bure 389
Case 4:20-cv-00313-WS-MAF Document 1 Filed 06/11/20 Page 15 of 15

\_ — ma

 
